Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J.), rendered April 24, 2007, convicting her of criminal sale of a controlled substance in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who pleaded guilty to selling one half of a kilogram of cocaine in Queens County, and acknowledged in her plea allocution that the cocaine was intended for sale in Suffolk County, now contends on appeal that there was an inadequate basis to place venue of this matter in Suffolk County, and that the indictment therefore should have been dismissed.
The defendant, by her plea of guilty, waived her right to challenge the sufficiency of the evidence before the grand jury with regard to the geographical jurisdiction of Suffolk County to prosecute the charged offense (see People v Gesualdi, 247 AD2d *733629 [1998]; People v Torres, 194 AD2d 815 [1993]; People v Ianniello, 156 AD2d 469 [1989]).
Moreover, because the sentence actually imposed was the sentence originally promised to the defendant in the plea agreement, she has no basis to now complain that the sentence was excessive (see People v Maglione, 18 AD3d 670 [2005]; People v Gayle, 224 AD2d 710 [1996]; People v White, 215 AD2d 791 [1995]; People v Kazepis, 101 AD2d 816 [1984]).
Motion by the appellant on an appeal from a judgment of the County Court, Suffolk County, rendered April 24, 2007, to unseal the grand jury minutes. By decision and order on motion of this Court dated April 2, 2008 [2008 NY Slip Op 68227(11)], the motion was held in abeyance and referred to the panel of Justices hearing the appeal, for a determination after an in camera review of the minutes in question.
Upon the papers filed in support of the motion, the papers filed in opposition, and upon an in camera review of the minutes in question, it is
Ordered that the motion is denied as academic in light of our determination on the appeal. Fisher, J.E, Florio, Dickerson and Belen, JJ., concur.